PD-0842&0843-15
                PD-0842&0843-15                              COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                                                             Transmitted 7/8/2015 9:33:15 AM
                                                               Accepted 7/9/2015 4:06:43 PM
                                                                              ABEL ACOSTA
                                                                                      CLERK
                          NO. ______________

          IN THE TEXAS COURT OF CRIMINAL APPEALS
_______________________________________________________________

                       GEORGE CONTRERAS
                               Appellant

                                  v.

                       THE STATE OF TEXAS
                             Appellee
________________________________________________________________

             FROM THE FIFTH COURT OF APPEALS
           CAUSE NOs. 05-13-00752-CR & 05-13-00753-CR

       ON APPEAL FROM 282ND JUDICIAL DISTRICT COURT
                  DALLAS COUNTY, TEXAS
          TRIAL COURT NOs. F1-1231118-S & F-1231119-S
         THE HONORABLE PAT MCDOWELL PRESIDING


          APPELLANT’S MOTION FOR EXTENSION
  OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW




                                       BRUCE ANTON
                                       State Bar No. 01274700
                                       ba@sualaw.com

                                       SORRELS, UDASHEN & ANTON
                                       2311 Cedar Springs, Suite 250
        July 9, 2015                   Dallas, Texas 75201
                                       (214) 468-8100 (office)
                                       (214) 468-8104 (fax)


                                  1
      COMES NOW, GEORGE CONTRERAS, Appellant herein, and moves this

court to issue an extension of time to file his petition for discretionary review, and

in support thereof would show the court as follows:

                                             I.

      The opinion of the Fifth Court of Appeals in cause numbers 05-13-00752-

CR and 05-13-00753-CR, affirming the convictions, was rendered on June 8, 2015.

                                             II.

      The numbers and style of the case in the District Court is No. F-1231118-S

and F-1231119-S, State of Texas v. George Contreras.

                                           III.

      In case number F-1231118-S Appellant was convicted of possession of

controlled substance with intent to deliver in a drug free zone and sentenced to

fourteen years imprisonment.

      In case number F-1231119-S, Appellant was convicted of possession of

marijuana in a drug free zone and sentenced to four years imprisonment.

                                            IV.

      The present deadline for filing the petition for discretionary review in this

matter is July 8, 2015.

                                             V.

      No extensions of time to file the brief were previously requested.


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 2
                                           VI.

      The reason for this request is that during the last few weeks counsel has been

working on the following:

            1.     Petition for Writ of Habeas Corpus and Memorandum in
                   Support in Isaac Soria Lopez v. Brad Livingston, Director, in
                   the United States District Court for the Northern District of
                   Texas - Midland Division.

            2.    Reply to State’s Response to Application for Writ of Habeas
                  Corpus in Ex Parte Charles Atterbury, case no. W401-80045-
                  08-HC in the 401st Judicial District Court of Collin County,
                  Texas.

            3.    Appellant’s Reply Brief in Ex Parte Micah Tutton, case no. 10-
                  14-00360-CR in the Tenth Court of Appeals of Texas.

            4.    Appellee’s Petition for Discretionary Review in State of Texas
                  v. Mark Twain Simpson, case no. PD-0599-15 in the Texas
                  Court of Criminal Appeals.

            5.    Petitioner’s Reply Brief in Robert William Cornwell v. State of
                  Texas, case no. PD-1501-14 in the Texas Court of Criminal
                  Appeals.

      WHEREFORE, PREMISES CONSIDERED, Appellant requests this court

to grant an extension of time to file his petition for discretionary review until

August 7, 2015.


                                             RESPECTFULLY SUBMITTED,

                                                 /s/ Bruce Anton
                                             BRUCE ANTON
                                             Texas State Bar No. 01274700


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 3
                                            SORRELS, UDASHEN & ANTON
                                            2311 Cedar Springs #250
                                            Dallas, Texas 75201
                                            (214) 468-8100
                                            (214) 468-8104 (fax)
                                            ba@sualaw.com

                                            ATTORNEY FOR APPELLANT


                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above entitled motion
for extension of time was electronically served to the Appellate Division of the
Dallas County District Attorney’s Office and to the State Prosecuting Attorney on
this 8th day of July, 2015.


                                            /s/ Bruce Anton
                                            BRUCE ANTON




APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE PETITION FOR
DISCRETIONARY REVIEW - PAGE 4